TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00797-CV



                                    David Rodewald, Appellant

                                                  v.

                   Nathan P. Chelstrom and Farrah D. Chelstrom, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-10-003568, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant has filed a motion to dismiss his interlocutory appeal. Appellant certifies

that he has conferred with appellees Nathan P. Chelstrom and Farrah D. Chelstrom and that they do

not oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: August 5, 2011